Citation Nr: 1418136	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-33 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus, type II, prior to January 15, 2014.  

2.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus, type II, since January 15, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 1975.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In January 2014, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript of the hearing has been associated with the claims file.  

After the January 2014 Board hearing, the Veteran submitted new medical evidence, specifically a January 2014 diabetes mellitus disability benefits questionnaire (DBQ), which relates to the issue on appeal.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2013).  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

The issue of entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus, type II, prior to January 15, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

Since January 15, 2014, the Veteran's diabetes mellitus, type II, requires insulin, restricted diet, and regulation of activities.  


CONCLUSION OF LAW

The criteria for an increased disability rating of 40 percent for diabetes mellitus, type II, have been met effective January 15, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.119 Diagnostic Code (DC) 7913 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  With respect to increased rating claims, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The RO provided the required noticed by way of letters sent to the Veteran in April 2009 and June 2009.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, and VA treatment records and associated them with the claims file.  The Veteran was afforded a VA examination in May 2009 which the Board finds to be adequate as the examiner considered the Veteran's relevant medical history and provided a sufficiently detailed description of the Veteran's disability in order to address the applicable rating criteria.  

A Veterans Law Judge who conducts a Board hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  At the September 2013 Board videoconference hearing, the Veteran, assisted by his representative, appeared and testified before the undersigned Acting Veterans Law Judge, who fully explained the issues and suggested the submission of evidence that may substantiate the claim.  The Veteran has not asserted that VA failed to comply with these duties or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that the Acting Veterans Law Judge who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, when rating a service-connected disability, the Veteran's entire history must be borne in mind.  Id.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Veteran filed his claim for an increased disability rating in March 2009; thus, the relevant temporal focus for adjudicating his increased rating claim in from March 2008 to the present.  

The Veteran seeks an increased disability rating for his service-connected diabetes mellitus, type II, disability currently rated as 20 percent disabling under Diagnostic Code (DC) 7913, which evaluates impairment resulting from diabetes mellitus.  See 38 C.F.R. § 4.119, DC 7913 (2013).  

Specifically, pursuant to DC 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned a 20 percent disability rating.  Id.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Id.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id.  

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  Id.  

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under DC 7913.  Id.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under DC 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 2001) (noting that inclusion of conjunctive "and" clearly indicates that all three criteria in 5 C.F.R. §§ 831.902 and 842.802 must be demonstrated); Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).  

Based on the evidence of record, and affording the Veteran the benefit of the doubt, the Board concludes that a rating of 40 percent, but no higher, is warranted since January 15, 2014, the time at which the medical evidence of record shows that the Veteran's diabetes mellitus, type II, requires insulin, restricted diet, and regulation of activities.  

The Veteran's April 2010 notice of disagreement states that his diabetes mellitus, type II, required insulin, restricted diet, and restricted activities since 2005-2006.  He submitted similar statements previously in May 2009 and June 2009.  The Board notes that the Veteran is competent to relate his observable symptoms and medical treatment received for such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, the Board again points out that medical evidence is specifically required to show that occupational and recreational activities have been restricted; thus the Veteran's statements in this regard are not competent evidence that the Veteran's diabetes mellitus, type II, required regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

A VA examination in May 2009 documents that the Veteran's diabetes mellitus, type II, required insulin, restricted diet, but a restriction on his activities (he could no longer work as a bus driver) was specifically attributed to his bilateral knee replacement rather than his diabetic condition.  

At his January 2014 Board hearing, the Veteran testified that in 2010 or 2011, his doctor told him to regulate his activities by avoiding walking, riding a bike, and exercising.  

A review of the medical record indicates that from 2009-2011 the Veteran was regularly educated and counseled regarding the benefits of regular exercise and the importance of physical activity in regulating his diabetic condition.  

As discussed above, the Veteran submitted a January 2014 DBQ addressing his diabetes mellitus.  The Board notes that the physician did not check a box on the form to indicate either positively or negatively whether the Veteran requires regulation of activities as part of medical management of his diabetes mellitus.  However, the physician did note that the Veteran's diabetes is "[d]ifficult to regulate" and that the Veteran was advised to avoid increased activity because of frequent hypoglycemia.  

Affording the Veteran the benefit of the doubt, the Board finds this statement to be sufficient medical evidence that the Veteran's diabetes mellitus, type II, requires restriction of activities, including avoidance of strenuous occupational and recreational activities.  

Thus, based upon the January 2014 DBQ, the Board concludes that a disability rating of 40 percent is warranted since January 15, 2014, which is the date the diabetes mellitus DBQ indicating a restriction of activities was signed by the completing physician.  

The Board also finds that a rating in excess of 40 percent is not warranted.  The Veteran's contentions throughout this appeal have related specifically to the criteria for an increased 40 percent rating.  The evidence does not show, nor does the Veteran contend, that he has had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  At the January 2014 Board hearing, the Veteran specifically denied any diabetic episodes requiring hospitalization.  Therefore, the evidence fails to show that a 60 percent disability rating is warranted.  

Moreover, the Board has considered whether the increased rating claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 (2013).  See Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board does not find any symptoms or functional impairment that is not already encompassed by the currently assigned rating, and there is no unusual or exceptional disability picture shown.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is unnecessary.  

Finally, as the Veteran is not shown to be unable to obtain or maintain substantially gainful employment due to his diabetes mellitus, type II, no claim for a total disability rating based on individual unemployability (TDIU) is reasonably raised by the record in this case.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  



ORDER

Entitlement to an increased disability rating of 40 percent for diabetes mellitus, type II, is granted effective January 15, 2014.  


REMAND

After a review of the record, the Board observes that further development is required to properly adjudicate the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus, type II, prior to January 15, 2014.  

The Board notes that the most recent VA treatment records contained in the claims file are dated in November 2012.  At the January 2014 Board hearing, the Veteran testified that he usually sees a clinical pharmacist twice a month and his doctor once every other month unless he has a problem.  He further testified that since November 2012, his diabetes and blood sugar have been out of control.  Although the Veteran subsequently submitted a January 2014 DBQ, his hearing testimony reasonably indicates the existence of VA treatment records more recent than November 2012 that have not been obtained and associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO must make all necessary efforts to obtain the Veteran's VA treatment records from November 2012 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding VA treatment records since November 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c)(2) with respect to requesting records in the custody of a Federal department or agency.  All records and responses received should be associated with the claims file.  

2.  Thereafter, readjudicate the claim on appeal.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


